Citation Nr: 0840167	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the calculated amount of $2,329.80, to 
include the question of whether the debt was properly 
created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's request for waiver of recovery of 
an overpayment of compensation then calculated as $3,193.80.  
The veteran filed a timely notice of disagreement.  The 
veteran was issued a September 2005 statement of the case 
listing the amount of overpayment as $2,329.80.  The veteran 
perfected his appeal by filing a timely substantive appeal 
(VA Form 9) in October 2005.   

Jurisdiction of the appeal was later transferred to the RO in 
Houston, Texas.

In the substantive appeal, the veteran requested a Board 
hearing.  The veteran failed to appear for the hearing 
scheduled in August 2008.  The record indicates, however, 
that the veteran is currently incarcerated.  No anticipated 
release date is of record.  The veteran did not notify the RO 
of his inability to attend the hearing, and has not submitted 
a request for postponement of the hearing.  In these 
circumstances, the request for a hearing will be considered 
withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran service-connected disabilities have been assigned 
a combined 30 percent rating based on bilateral toe 
disabilities and bilateral dermatophytosis of the feet.  

As documented in a July 2005 RO notice, the veteran's 
benefits were retroactively reduced based on a finding that 
the veteran was a fugitive felon as of September 29, 2003.  
For the period that the veteran was a fugitive felon, the 
veteran's compensation benefits were discontinued in 
accordance with 38 C.F.R. § 3.665(n).  The veteran was 
arrested on December 5, 2003.  The veteran received his full 
benefits as of this date, but the compensation benefits were 
reduced to 10 percent as of February 4, 2004, the 61st day of 
incarceration.  See 38 C.F.R. § 3.665(a).

The veteran requested waiver of recovery of this overpayment.  
In a July 2005 document, the RO informed him that the 
retroactive reductions had created an overpayment of 
$2,329.80.  In August 2005, the COWC informed the veteran 
that a waiver request of $3,193.80 had been denied.  The 
claims file also includes an August 2005 document from the 
COWC that details the different amounts of money involved, 
including the amount the overpayment was reduced by returned 
VA compensation payments.  There is no indication that the 
veteran was sent a copy of this information.

In the September 2005 notice of disagreement, the veteran 
asked, in essence, why the amount of recovery included a 
period of time prior to incarceration (the time that he was a 
fugitive felon) and why he was informed of different 
overpayment amounts.  In addition, the veteran questioned the 
amount of the overpayment, noting that the amount was reduced 
by returned VA compensation checks.  

In the September 2005 statement of the case, the veteran's 
contention was characterized as an assertion that he did not 
have the money the VA said he received.  The decision, 
however, does not discuss the validity or the amount of the 
debt, but rather only whether the criteria under which a 
calculated debt could be waived were met.

In the October 2005 substantive appeal, the veteran listed 
out the different amounts of money he had been informed were 
overpayments.  He indicated, again, that he had never 
received an overpayment.

The representative has also contended that VA error 
contributed to the creation of the debt based on the 
contention that VA knew the veteran was incarcerated.  See 
38 C.F.R. § 3.500(b).

Thus, the Board finds that the veteran has raised the issue 
of the validity of the debt.  Although the statement of the 
case, in essence, noted this as his contention, review of the 
document indicates that the validity of the debt was not 
considered.  

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted.  If the debtor in any way disputes the existence of 
the debt, the RO must review the accuracy of the debt 
determination and if the debtor is unsatisfied, he may 
appeal. See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 
24, 1998). 

A remand is necessary in order the COWC may consider the 
validity of the debt, prior to the considerations of whether 
recovery of the debt should be waived.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the veteran 
remains incarcerated.  If he is not 
incarcerated, obtain an updated 
financial status report from the veteran 
outlining all his current monthly income 
and expenses.  If he is incarcerated, 
determine his approximate anticipated 
date of release.

2.  Thereafter, the COWC should address 
the question of the proper creation of 
the overpayment herein at issue, 
including whether the debt was created 
by VA error and/or the veteran never 
received the money which created the 
overpayment.

If the debt is found to have been 
properly created, then the COWC should 
readjudicate the question of the 
veteran's entitlement to waiver of its 
recovery based on the principles of 
equity and good conscience.  If the 
benefit sought is not granted to the 
veteran's satisfaction, issuance of a 
supplemental statement of the case as to 
the creation and/or waiver issues is 
required, outlining all applicable facts 
and governing legal authority.  The case 
should then be returned to the Board for 
further review. The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).



